Citation Nr: 0106554	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability for the purpose of accrued benefits.

2.  Entitlement to special monthly compensation based on 
lumbosacral strain with degenerative spondylosis, lumbar 
spine, for the purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a total rating based on individual 
unemployability for the purpose of accrued benefits; denied 
special monthly compensation based on lumbosacral strain with 
degenerative spondylosis, lumbar spine, for the purpose of 
accrued benefits; and denied service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for lumbosacral strain with degenerative 
spondylosis, rated as 60 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling; 
maxillary sinusitis with vasomotor rhinitis, rated as 10 
percent disabling; and history of malaria, rated as 
noncompensable.

2.  At the time of his death, the veteran had pending before 
the Board an appeal of the denial of a claim for a total 
rating based on individual unemployability.

3.  Prior to his death, the veteran had significant and 
severe limitation of motion of the back and functional loss 
due to back pain as well as serious symptoms from PTSD 
impairing occupational functioning.

4.  The veteran was unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities.

5.  Prior to his death, the veteran was not unable to dress 
or undress himself; to keep himself ordinarily clean and 
presentable; to feed himself through the loss of coordination 
of upper extremities or through extreme weakness; or to 
attend to the wants of nature.

6.  Prior to his death, the veteran did not require care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment, and he 
was not in frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability could not be done without the regular 
aid or assistance of another person.

7.  Prior to his death, the veteran was not bedridden.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability for the purpose of accrued benefits have been 
met.  38 U.S.C.A. §§ 1155, 5121(a)(2)(A) (West 1991 & Supp. 
2000); 38 C.F.R. § 4.16(a) (2000).

2.  The criteria for special monthly compensation for the 
purposes of accrued benefits have not been met.  38 U.S.C.A. 
§§ 1114(l), (s), 5121(a)(2)(A) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law:  Accrued Benefits.

Accrued benefits are "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death . . . and due and unpaid for a period 
not to exceed two years [which] . . . upon the death of such 
individual be paid as follows: . . . [u]pon the death of the 
veteran, to . . . [t]he veteran's spouse . . . .  38 U.S.C.A. 
§ 5121(a)(2)(A) (West 1991 & Supp. 2000); see 38 CFR 
§ 3.1000(a)(1)(i).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. 
§ 5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. 
§ 5121(c) (West 1991).

In this case, a death certificate of record shows that the 
veteran died on April [redacted], 1998.  The RO received appellant's 
claim for dependency and indemnity compensation (DIC) and 
accrued benefits in June 1998.


	(CONTINUED ON NEXT PAGE)



A Total Rating Based On Individual Unemployability
For The Purpose Of Accrued Benefits

At the time of his death, the veteran had an appeal to the 
Board pending on the denial of a total rating based on 
individual unemployability.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities provided that if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2000).

At the time of the veteran's death in this case, service 
connection was in effect for lumbosacral strain with 
degenerative spondylosis, rated as 60 percent disabling; 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling; maxillary sinusitis with vasomotor rhinitis, rated 
as 10 percent disabling; and history of malaria, rated as 
noncompensable.  His combined service-connected disability 
rating was 80 percent.  Therefore, he met the percentage 
requirements of section 4.16(a) for a total rating based on 
individual unemployability and the remaining question was 
whether he was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  

At a hearing before a VA hearing officer in March 1995, the 
veteran testified that he saw a private physician, Dr. Zorn, 
for the back condition and that he saw another private 
doctor, Dr. Ward, for PTSD.  He could not remember the name 
of the private doctor he consulted about two or three times a 
year for sinusitis.  The veteran testified that he could not 
work because of a combination of all his service-connected 
disabilities.  He indicated that his sinusitis precluded him 
from being in dust and that he could not stoop because of his 
back disability.  He stated that his PTSD prevented him from 
doing things like paying the bills because he got so nervous.  
He testified that he had not worked since the late 1960s at 
which time he had been in farming but that he could no longer 
ride a tractor or plow with a mule.  He stated that he had 
tried to work in a Farmers Co-op as a salesman but could not 
stand on his legs or be on his feet and that his nerves and 
the dust also interfered with that job.

Records dated from 1993 to 1995 from Dr. Zorn were received 
by the RO in March 1995 shortly after the hearing was 
conducted.  In these reports, Dr. Zorn noted in April 1993 
that the veteran had severe degenerative desiccation at 
L5-S1, moderate desiccation and degenerative changes at L4-5, 
and mild degenerative changes of the facets.  The doctor 
noted that the veteran was having significant back and leg 
pain.  In March 1995, Dr. Zorn saw the veteran again for 
complaints of back pain and increasing difficulties with his 
lower extremities.  The doctor noted that the veteran had 
recently been treated for cardiac irregularities, had 
undergone a pacemaker procedure, and had suffered a stroke 
and was left with slight left hemiparesis.  The veteran was 
also disabled with arthritis in both knees.  On examination, 
there was diminished range of motion of the lumbar spine and 
tenderness at the lumbosacral junction.  X-rays revealed 
osteoarthritis of the hips, more significant on the right 
than the left.  The doctor concluded that the veteran 
remained considerably disabled because of his 
service-connected back disorder as well as osteoarthritis of 
both knees and early osteoarthritis of both hips.

On a May 1995 VA examination, the examiner noted that the 
history of the veteran's back and sinus disabilities.  The 
veteran reported that he had chronic sinus problems that got 
worse in the spring and fall and that he had to take sinus 
medications periodically.  He stated that he had had 
infections of the sinuses for which he had to take 
antibiotics.  On examination, there was slight tenderness 
over the maxillary sinuses, right more than left.  There was 
slight tenderness noted over the lumbosacral spine.  The 
veteran ambulated with a cane and was noted to have a 
significant limp favoring the left lower extremity.  Severe 
restriction of movement of the thoracolumbar spine was noted 
during range of motion testing.  Diagnoses included status 
post lumbar diskectomy with degenerative spondylosis lumbar 
spine and degenerative disc disease L4-5 and L5-S1 and 
chronic right maxillary sinusitis.

On a May 1995 VA PTSD examination, the examiner noted that 
the veteran reported having had nightmares since the war 
which had gotten worse recently.  The examiner noted that the 
veteran exhibited symptoms of PTSD, including nightmares, 
flashbacks, and hyper-vigilance with loud noises, which had 
been ongoing since his return from the war.  The diagnosis 
was PTSD, mild to moderate in severity, early onset.  The 
doctor assigned a Global Assessment of Functioning (GAF) 
designation of 60-70 indicating a range between moderate 
symptoms or moderate difficulty in social or occupational 
functioning and some mild symptoms.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Private medical reports from C.S. Metzger, M.D., dated in 
February 1998 show that the veteran was referred to Dr. 
Metzger for complaints of back pain.  The examiner noted that 
the veteran could not walk more than about ten or twenty feet 
before he had much back pain and some radicular pain.  
Examination showed positive straight leg raising test on the 
left.  Range of motion was limited by discomfort to 25 
percent of normal.  The diagnoses included degenerative disc 
disease, questionably some degree of stenosis and radicular 
pain.

On a March 1998 VA Spine examination report, the examiner 
noted the detailed history of the veteran's back disability.  
The veteran reported chronic back pain through the years 
since service which got much worse in 1993 when he also began 
having weakness of the lower extremities.  The veteran 
reported that stooping, bending, riding in a vehicle, or 
trying to walk with a walker made his back pain worse.  
Prolonged time in bed or prolonged sitting caused his back to 
hurt.  On physical examination, there was tenderness over the 
lumbar spine especially in the area of a lower spine vertical 
surgical scar.  No muscle spasm was noted but the musculature 
of the back was poorly developed.  Range of motion was 
difficult to obtain because the veteran had difficulty 
standing for more than a minute or two at a time.  The 
veteran expressed some discomfort going through the various 
ranges of motion.  Straight leg raising was limited on both 
sides due to back pain.  Diagnoses were chronic low back 
pain, status post remote surgery; remote lumbar back strain; 
degenerative arthritis of the lumbar spine; history of lumbar 
disc disease, status post laminectomy.  The examiner 
commented that functional loss due to pain in the lumbar 
spine was quite significant.

On a March 1998 VA PTSD examination, the examiner noted that 
the veteran reported being treated by Dr. Ward for PTSD for 
at least the last fifteen to twenty years.  On examination, 
affect was slightly sad.  He was able to focus, sustain and 
shift attention, although slowly.  Memory, short term and 
remote, was fair.  Proverbs were concrete.  Insight and 
judgment were fair.  The diagnoses included PTSD, chronic, 
with decreased mood.  The examiner assigned a GAF of 50 for 
some serious symptoms or any serious impairment in social or 
occupational functioning (for example, the inability to keep 
a job).  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).

The Board concludes that, based on the examiners' findings of 
significant and severe limitation of motion of the back and 
functional loss due to back pain as well as serious symptoms 
impairing occupational functioning from the PTSD, that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Accordingly, the claim for a total rating 
based on individual unemployability for the purpose of 
accrued benefits may be granted.  38 C.F.R. § 4.16(a).


	(CONTINUED ON NEXT PAGE)



Special Monthly Compensation Based On Lumbosacral Strain
With Degenerative Spondylosis, Lumbar Spine,
For The Purpose Of Accrued Benefits

Special monthly compensation may be paid to a veteran who is, 
as a result of service-connected disabilities, so helpless as 
to need or require the regular aid and attendance of another 
person or is permanently bedridden.  38 U.S.C.A. § 1114(l) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b)(3), (4) 
(2000).  The following criteria will be considered in 
determining whether the veteran is in need of the regular aid 
and attendance of another person: (a) the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; (b) frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without such aid; (c) inability of the veteran to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; (d) inability to attend to the 
wants of nature; or (e) incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2000).  "Bedridden" 
will be a proper basis for the determination and will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a) (2000).

In claiming special monthly compensation in October 1997, the 
veteran stated that he had been issued a wheelchair due to 
his service-connected back condition.  However, as noted by 
the criteria above, simply having been found to require the 
assistance of a wheelchair does meet the requirements for 
special monthly compensation.

On the VA examination reports for the spine and PTSD 
conducted in 1995 and 1998 and in the VA outpatient reports 
from 1991 to 1997, there were no complaints or findings that 
the veteran was unable to dress or undress himself, or to 
keep himself ordinarily clean and presentable.  In the May 
1995 VA PTSD examination report, the examiner noted that the 
veteran was casually dressed and well groomed.  Moreover, 
there was no evidence of frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without the 
regular aid and attendance of another person.  Medical 
evidence shows that it was recommended that the veteran wear 
a back brace or corset in 1993 by Dr. Zorn.  Subsequent 
examiners did not note that the veteran was wearing a back 
brace except the March 1998 VA Spine examiner noted that the 
veteran reported that he had been wearing a back brace but 
that it had worn out and was in the process of being 
replaced.  There is no evidence that the back brace required 
frequent adjustment.  In addition the veteran used a cane 
and, in 1997, obtained an electric wheel chair or scooter.  
However, there is no evidence that either the cane or wheel 
chair required frequent adjustment which could not be done 
without the regular aid and attendance of another person.

The evidence of record, dating from 1991 to 1998, shows no 
complaints or findings of an inability of the veteran to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; or of the inability to attend to 
the wants of nature; or of incapacity which required care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
Moreover, there is no evidence that the veteran was 
bedridden.  He reported for VA examinations a month before 
his death, and, although the range of motion of his lumbar 
spine and his ability to stand for more than a short while 
was significantly limited, it was noted that he was still 
able to transfer from his wheelchair to the examining table 
during the March 1998 VA Spine examination without 
assistance.  Thus, the Board concludes, based on the evidence 
of record, that the preponderance of the evidence is against 
the claim for an award of special monthly compensation based 
on the need of the regular aid and attendance of another 
person for the purpose of accrued benefits.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b)(3), 
(4) (2000).

The requirements for special monthly compensation at the 
housebound rate are that, in addition to having a single, 
service-connected disability rated 100 percent disabling 
without resort to unemployability, the veteran: (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The latter requirement is met when the veteran 
is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2000).

In this case, the veteran did not meet the schedular 
requirements above as he did not have a single 
service-connected disability rated 100 percent disabling 
without resort to unemployability.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for special monthly compensation by reason of being 
permanently housebound.  38 U.S.C.A. § 1114(s) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.350(i) (2000).


ORDER

A total rating based on individual unemployability for the 
purpose of accrued benefits is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Special monthly compensation based on lumbosacral strain with 
degenerative spondylosis, lumbar spine, for the purpose of 
accrued benefits is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).

In June 1998, the RO received the appellant's claim for DIC 
accompanied by a copy of a death certificate showing that the 
veteran died on April [redacted], 1998.  The cause of death was 
mesenteric ischemia due to or as a consequence of 
atherosclerotic cardiovascular disease.  At the time of the 
veteran's death, service connection was in effect for 
lumbosacral strain with degenerative spondylosis, rated as 60 
percent disabling; post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling; maxillary sinusitis with 
vasomotor rhinitis, rated as 10 percent disabling; and 
history of malaria, rated as noncompensable.

The RO denied the claim for service connection for the cause 
of the veteran's death in August 1998 because there was no 
medical evidence of record to show a relationship between the 
cause of death and the veteran's service-connected 
disabilities and because service medical records showed no 
treatment or diagnosis of a hearing condition.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The death certificate shows that the 
veteran died while an inpatient at 
Flowers Hospital in Dothan.  The RO 
should obtain the terminal hospital 
report from the hospital.

2.  At the March 1995 hearing before a VA 
hearing officer, the veteran testified 
that he was seen by Dr. Zorn for his back 
condition, by Dr. Ward for PTSD, and by a 
doctor in Enterprise, whose name the 
veteran could not recall at the hearing, 
for his sinusitis.  Some of Dr. Zorn's 
records where submitted in March 1995 
along with a "Doctor's Statement" 
concerning the sinusitis from a doctor in 
Enterprise whose name is illegible from 
his signature.  The VA PTSD examiner in 
May 1995 noted that Dr. Ward was a VA 
doctor at the VAMC in Montgomery.  In 
February 1998, records were submitted 
from Clark S. Metzger, M.D., pertaining 
to the veteran's back condition.

The RO should attempt to obtain all 
records of treatment from the private 
physicians noted above -- Dr. Zorn, Dr. 
Metzger, and the doctor in Enterprise, -- 
obtaining the appropriate 
release-of-information forms and any 
other information needed from the 
appellant.  The RO should also request 
the treatment records of Dr. Ward for 
PTSD from the Montgomery, VAMC.

3.  Following receipt of all treatment 
records for the service-connected 
conditions, the RO should refer the 
claims file for review by a VA physician 
for an opinion as to whether any of the 
veteran's service-connected conditions 
constituted a principal or contributory 
cause of death.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



